 1305 NLRB No. 1FUHR GLASS & MIRROR1The General Counsel has moved to strike portions of the Re-spondent's exceptions because the Respondent attached documents
and made assertions that were outside the record. We deny the Gen-
eral Counsel's motion. We have not, however, considered any evi-
dence that was not made part of the record in this case.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3The judge omitted from the recommended Order cease-and-desistlanguage with respect to the discharge. We shall correct the error.Fuhr Glass and Mirror, Inc./Quality Erection andGlaziers, Architectural, Metal & Glass Work-
ers Local Union 1778, affiliated with Inter-
national Brotherhood of Painters and Allied
Trades, AFL±CIO. Case 16±CA±14724September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn April 29, 1991, Administrative Law Judge JayR. Pollack issued the attached decision. The Respond-
ent filed exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and has decided toaffirm the judge's rulings, findings,2and conclusionsand to adopt the recommended Order as modified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Fuhr
Glass and Mirror, Inc./Quality Erection, Houston,
Texas, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Insert the following as paragraph 1(a) and reletterthe subsequent paragraphs.``(a) Discharging or otherwise discriminating againstemployees for engaging in union or other protected ac-
tivities.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge or otherwise discriminateagainst employees for supporting Glaziers, Architec-
tural, Metal & Glass Workers Local Union 1778, affili-
ated with International Brotherhood of Painters and Al-
lied Trades, AFL±CIO or any other union.WEWILLNOT
threaten employees with closing ourbusiness or other adverse action in order to discourage
union activities.WEWILLNOT
interrogate our employees concerningtheir union beliefs or union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Richard Willy immediate and full re-instatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed and WEWILL
make himwhole for any loss of earnings and other benefits re-
sulting from his discharge, less any net interim earn-
ing, plus interest.WEWILL
expunge from our files any and all ref-erence to the discharge of Richard Willy and notify
him in writing that this has been done and that the fact
of his discharge will not be used against him in any
future personnel actions.FUHRGLASSAND
MIRROR, INC./QUAL-ITYERECTION 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless otherwise stated, all dates refer to 1990.2There is no contention, nor sufficient evidence to support thecontention, that Willy was a statutory supervisor.Tamara J. Gant, Esq., for the General Counsel.Dale Fuhr, pro se, of Houston, Texas, for the Respondent.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Houston, Texas, on February 12, 1991. On
August 30, 1990,1Glaziers, Architectural, Metal & GlassWorkers Local Union 1178, affiliated with International
Brotherhood of Painters and Allied Trades, AFL±CIO (the
Union) filed the original charge alleging that Fuhr Glass and
Mirror, Inc./Quality Erection (Respondent) committed certain
violations of Section 8(a)(3) and (1) of the National Labor
Relations Act (29 U.S.C. §151, the Act). On October 3, the

Regional Director for Region 16 of the National Labor Rela-
tions Board issued a complaint and notice of hearing against
Respondent, alleging that Respondent violated Section
8(a)(3) and (1) of the Act by discharging employee Richard
Willy because of his support for or activities on behalf of theUnion. Further, the complaint alleges that Respondent en-
gaged in independent violations of Section 8(a)(1) of the Act,
by interrogating employees and threatening employees that
they would be discharged for their union activities. Respond-
ent filed a timely answer to the complaint, denying all
wrongdoing.The parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. On the entire record, from my
observation of the demeanor of the witnesses, and having
considered the briefs submitted by the parties, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Texas corporation, with an office andplace of business in Houston, Texas, where it is engaged in
the installation of glass and architectural aluminum. During
the 12 months prior to issuance of the complaint, Respondent
purchased and received goods and materials valued in excess
of $50,000 from other enterprises located within the State of
Texas, each of which other enterprises received the goods
and materials directly from points outside Texas. Accord-
ingly, Respondent admits and I find that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.The parties stipulated and I find that at all times materialthe Union has been a labor organization within the meaning
of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsRichard Willy began working for Respondent on January11. Willy began work as a glazier but later was promoted to
a working foreman.2In June, Willy met with James Reid, abusiness representative of the Union, to discuss rejoining theUnion. Reid explained the monetary obligations that Willy,a former member, would have to meet for reinstatement.
Reid suggested that Willy could avoid the reinstatement fee
by organizing the employees of Respondent. Willy answered
that he would consider doing so.After discussing organization with his fellow employees,Willy returned to Reid in July and obtained union authoriza-
tion cards. Willy passed out the cards to his fellow employ-
ees in the company parking lot. Willy was the only employee
soliciting union authorization cards.On August 9, Willy was sent to Respondent's jobsite atthe Williams Trace Baptist Church. Willy had previously
worked at this site on an intermittent basis. Willy attempted
to install ``panic hardware'' on certain aluminum doors fol-
lowing the written instructions which came with the hard-
ware. Willy incorrectly drilled holes in both doors instead of
drilling a hole in only one door for the lock cylinder. Willy
reported his error to Dale Fuhr, Respondent's president. Fuhr
was angry and told Willy that the employee's lack of famili-
arity with panic hardware was no excuse. Fuhr stated that it
was common sense that only one door received a hole for
a lock cylinder. These doors had two other holes drilled in
error, before Willy made his mistake.On August 23 while at Respondent's offices, Willy ap-proached Fuhr in Fuhr's office and asked if the doors at the
Williams Trace job had been repaired. Willy testified that he
again apologized for his mistake and said he would never
make such a mistake again. According to Willy, Fuhr agreed
and then asked Willy, ``Well, what do you think about the
Union?'' Willy hesitated, and Fuhr stated that he had been
a union member in Florida and didn't have a high opinion
of the Union or its members. Willy responded that he had
learned a lot in his union apprenticeship program. Fuhr
called Allan Hammond, Willy's work partner, into the office.
Fuhr complimented the two men on their work and the em-
ployees went back to work.Reid testified that on the morning of August 30, Fuhrcalled him and asked whether Reid was attempting to orga-
nize his shop. Reid replied that he was. Fuhr complained that
he was already having problems being competitive and that
he could not remain competitive as a union shop. Fuhr said
he saw no advantage in being a union shop and that before
he would let the Union tell him how to run the shop, he
would shut it down. He said he could subcontract out all the
work and make more money that way. Fuhr stated that he
knew Willy was behind the union drive because Willy want-
ed to get back into the Union. Reid suggested that Fuhr call
an attorney because the employees had rights and that Fuhr
was making illegal threats. Fuhr replied that the conversation
was not being taped and that Reid could not prove anything.After this conversation, Reid sent a telegram to Fuhr, ad-vising Fuhr that the Union was filing a representation peti-
tion that date with the Board. Further, Reid referenced their
telephone conversation of earlier that morning and stated that
the law prohibited plant closure in retaliation for union ac-
tivities. Fuhr did not accept the telegram. When advised that
Fuhr would not accept the telegram, Reid sent the message
that same date by regular mail.Fuhr denied having any conversation with Reid. He con-tended that, based on past differences, Reid had a vendetta
against him. Further, Fuhr contended that a note attached to
an October letter established that he and Reid had not talked. 3FUHR GLASS & MIRRORI credit Reid's testimony over Fuhr's denials. Based on de-meanor, Reid was a more impressive witness than Fuhr. Fur-
ther, I believe the telegram and letter sent on August 30 cor-
roborates Reid's testimony. It seems unlikely that Reid
would send those documents if no such conversation took
place. Further, Fuhr never called or wrote Reid disputing the
allegations of the letter. Fuhr exhibited animus at the hearing
towards Reed and his local union. I credit Reid's explanation
that the October note indicating that Fuhr had not returned
his phone calls referred to later calls and not Fuhr's call to
Reid on August 30. I find no merit to Respondent's assertion
that Reed coached or attempted to coach Willy while the em-
ployee was on the witness stand. Both Willy and Reid denied
the allegation and I did not observe any such conduct by ei-
ther Willy or Reid.After, his conversation with Reid on the morning of Au-gust 30, Fuhr spoke with Dennis Blackwell, Respondent's
supervisor, and told Blackwell that he intended to fire Willy.
Blackwell and Fuhr agreed that Willy should be fired for his
inability to get along with fellow employees and because of
mistakes at the Williams Trace job and a job at Rice Univer-
sity. Fuhr had a final paycheck drawn for Willy. The pay-
check stated that Willy was discharged for ``not getting
along with other employees and misfabricating material.''
Fuhr and Blackwell then went to the jobsite to discharge
Willy.Fuhr told Willy in Blackwell's presence that he was lettingWilly go and that there were rumors. Fuhr did not explain
what he meant by rumors but said he was discharging Willy
because he could not get along with the men and because of
the mistakes at the Williams Trace job. Fuhr left to speak
with the general contractor's superintendent. Willy told
Blackwell that he did not feel it was normal for an employee
to be fired for one mistake. Blackwell stated that Willy was
being fired for ``rumors'' and the mistakes at the Williams
Trace job.Willy went to ask Fuhr to keep him on as a glazier andfound Fuhr in a breezeway on the jobsite. After Willy asked
Fuhr to keep him on, Fuhr stated, ``Willy, the rumor is that
you are trying to shove the Union down my throat.'' Fuhr
said he would deny the conversation ``on a stack of bibles
four feet high.'' Fuhr said that before he would let the Union
tell him who to hire and fire, he would close his shop and
earn more money working for another company. Fuhr com-
plained about some union employees on a job he had going
out of town and stated that he was being sued because of
the poor work of these union employees. Fuhr said he did
not want people like that working for him and that Willy
could not stay on as a glazier.Fuhr denied this conversation with Willy. I credit the testi-mony of Willy over that of Fuhr based on demeanor. Further,
Fuhr exhibited animus against the Union and Reid. Willy ap-
peared credible and, where possible, was corroborated by
Allan Hammond who appeared to be a credible witness.Respondent contends that Willy was discharged for notgetting along with his fellow workers and for misfabricating
materials on the Williams Trace and Rice University jobs. I
credit the testimony of Blackwell and employee Michael De-
ment that Willy got into arguments with the ironworkers on
a job at the University of Houston in June and July. On July
27, Dement complained to Fuhr that Willy had been abusive
to him and that Dement did not want to work with Willy.Fuhr told Dement that he did not have to worry, that Willywould be sent to another job. The next day, Willy was sent
to the Rice University job.On the Rice University job Willy made a mistake on awindow measurement. Due to time pressures, the window
was accepted, even with Willy's mistake. The General Coun-
sel contends that Respondent's reliance on this mistake is
pretextual. I find otherwise. Willy made a mistake for which
Respondent could reasonably hold him responsible. However,
Respondent does not contend that Willy would have been
discharged for this error, but rather that the accumulation of
three offenses in such a short period of time resulted in dis-
charge. The three offenses were the inability to get along
with others on the University of Houston job, the holesdrilled on the door on the Williams Trace job, and the win-
dow at the Rice University job.Further, in its defense, Respondent offered unrebutted evi-dence that it has had collective-bargaining agreements with
various unions and has had good working relationships with
those unions. I find that evidence unpersuasive in light of
Fuhr's animus towards Reid and Reid's Union.B. ConclusionsThe credible evidence establishes that Fuhr told Willy, onthe day of Willy's discharge, that he would close his busi-
ness rather than let the Union tell him how to do business.
Fuhr said he would not let Willy shove the Union down his
throat. He told Willy of problems that he had with union em-
ployees and said he did not want people like that working
for him. Under the facts of this case, I find the Fuhr's state-
ments to Willy admit that Respondent took punitive action
against Willy to keep from ``going Union.'' These statements
threaten that Respondent will take punitive action against its
employees to avoid unionization. Such conduct restrains and
coerces employees in the exercise of the right to select a bar-
gaining representative of their own choice. See Winges Co.,263 NLRB 152 (1982); A&A Ornamental Iron
, 259 NLRB1019 (1982). See also San Souci Restaurant, 235 NLRB 604(1978); Bell Burglar Alarms, 245 NLRB 990 (1979).On August 23, Fuhr questioned Willy about the Union.Fuhr stated his negative opinion of the Union after Willy
hesitated in answering. In the context of contemporaneous
unfair labor practices, I conclude that Fuhr's questioning of
Willy had a reasonable tendency to restrain, coerce, or inter-
fere with the rights of employess in violation of Section
8(a)(1) of the Act. See Rossmore House, 269 NLRB 1176(1984), enfd. 760 F.2d 1006 (9th Cir. 1985); Sunnyvale Med-ical Clinic, 277 NLRB 1217 (1985); Camvac International,288 NLRB 816, 819 (1988).In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1989), the
Board announced the following causation test in all cases al-
leging violations of Section 8(a)(3) or violations of Section
8(a)(1) turning on employer motivation. First, the General
Counsel must make a prima facie showing sufficient to sup-
port the inference that protected conduct was a ``motivating
factor'' in the employer's decision. Upon such a showing,
the burden shifts to the employer to demonstrate that the
same action would have taken place even in the absence of
the protected conduct. The United States Supreme Court ap-
proved and adopted the Board's Wright Line test in NLRB 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Of course, it is true, as Respondent points out, that Fuhr did notweed out all the Union's adherents. But a discriminatory motivation,
once established, is not disproved thereby. Certainly, it is not dis-
proved in an instance such as this, where Respondent rid itself of
the leading union adherent. Nachman Corp. v. NLRB, 337 F.2d 421,424 (7th Cir. 1964); NLRB v. Challenge-Cook Bros. of Ohio, 374F.2d 147, 151±152 (6th Cir. 1967).4All motions inconsistent with this recommended Order are de-nied. If no exceptions are filed as provided by Sec. 102.46 of the
Board's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.v. Transportation Management Corp., 462 U.S. 393, 399±403 (1983).For the following reasons, I find that General Counsel hasmade a prima facie showing that Respondent was motivated
by unlawful considerations in discharging Willy. First, Fuhr,
on the morning of the discharge, told Reid that he would
close his business rather than become a union shop. Fuhr
told Reid that he knew Willy was behind the Union's organi-
zational drive. Shortly thereafter, Fuhr discharged Willy
making reference to ``rumors.'' Second, when Willy sought
to have Fuhr reconsider the discharge decision, Fuhr stated
that there were rumors that Willy was trying to force the
Union down Fuhr's throat. Fuhr threatened to close the busi-
ness rather than let it be unionized. Finally, Fuhr stated his
dissatisfaction with some union employees and implied that
he would not have union employees working for him. Based
on Fuhr's statements and conduct, Willy could only conclude
that his discharge was based on efforts to organize on behalf
of the Union. The threats made to Reid and Willy are strong
evidence that the employee's union activities had caused
Willy to be discharged.3The timing of the discharge in rela-tion to Fuhr's conversation with Reid, Fuhr's animus against
Reid, Fuhr's animus against this Union, and Fuhr's contem-
poraneous unlawful statements provide the necessary ele-
ments to establish a convincing prima facie case.The burden shifts to Respondent to establish that the sameaction would have taken place in the absence of Willy's
union activities. The evidence convinces me that there is
some merit to Respondent's stated grounds for the discharge.
As stated earlier, Respondent does not contend that any one
factor supports the discharge. Rather Respondent contends
that it was an accumulation of events starting in July that led
to the discharge. Willy had been responsible for mistakes on
the Williams Trace and Rice University jobs. Further, he was
removed from the Houston University job because of prob-
lems getting along with other workers on that job. However,
it does not follow that Respondent has met its burden under
Wright Line.An employer cannot carry its Wright Line burden simplyby showing that it had a legitimate reason for the action, but
must ``persuade'' that the action would have taken place
even absent the protected conduct ``by a preponderance of
the evidence.'' Centre Property Management, 277 NLRB1376 (1985); Roure Bertrand Dupont, Inc., 271 NLRB 443(1984).I find that the strong prima facie case is not rebutted bythe evidence that lawful reasons for discharge also existed.
Respondent must show that Willy would have been dis-
charged for these reasons even if he had not engaged in
union activities. This Respondent has been unable to do. The
evidence of Fuhr's threats and admissions on the morning of
the discharge overwhelms Respondent's evidence. Accord-ingly, I find that the termination of Willy was motivated by
Willy's protected union activities and that Respondent has
not established that it would have discharged Willy absentthat protected conduct. Thus, I find that Respondent hasfailed to carry its burden under Wright Line and that the dis-charge of Willy violated Section 8(a)(3) and (1) of the Act.
See Bronco Wine Co., 256 NLRB 53 (1981); Hunter Doug-las, Inc., 277 NLRB 1179 (1985).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interrogating employees and threatening employeesthat they would be retaliated against for engaging in union
activities, Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(1) of the Act.4. By discharging Richard Willy because of his activitieson behalf of the Union, Respondent violated Section 8(a)(3)
and (1) of the Act.5. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.THEREMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and that it take certain affirmative action to
effectuate the policies of the Act.I shall recommend that Respondent offer Richard Willyfull and immediate reinstatement to the position he would
have held, but for his unlawful discharge. Further, Respond-
ent shall be directed to make Richard Willy whole for any
and all loss of earnings and other rights, benefits, and privi-
leges of employment he may have suffered by reason of Re-
spondent's discrimination against him, with interest. Backpay
shall be computed in the manner set forth in F.W. Wool-
worth Co., 90 NLRB 289 (1950), with interest as providedin New Horizons for the Retarded, 283 NLRB 1173 (1987);see also Florida Steel Corp., 231 NLRB 651 (1977), and IsisPlumbing Co., 139 NLRB 716 (1962).Respondent shall also be required to expunge any and allreferences to its unlawful discharge of Willy from its files
and notify Willy in writing that this has been done and that
the unlawful discharge will not be the basis for any adverse
action against him in the future. Sterling Sugars, 261 NLRB472 (1982).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Fuhr Glass and Mirror, Inc./Quality Erec-tion, Houston, Texas, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Threatening employees with closing its business orother retaliation for engaging in union activities. 5FUHR GLASS & MIRROR5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Interrogating employees concerning their union beliefsor union activities.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate employment to Richard Willy to theposition he would have held, but for his unlawful discharge.(b) Make whole Richard Willy for any and all losses in-curred as a result of Respondent's unlawful discharge of him,
with interest, as provided in the remedy section of this deci-
sion.(c) Remove from its files any and all references to the dis-charge of Richard Willy and notify him in writing that this
has been done and that Respondent's discharge of him will
not be used against him in any future personnel actions.(d) Post at Houston, Texas facilities copies of the attachednotice marked ``Appendix.''5Copies of the notice, on formsprovided by the Regional Director for Region 16, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.